NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 14 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-10516

              Plaintiff - Appellee,              D.C. No. 1:06-cr-00469-LEK-1

  v.
                                                 MEMORANDUM*
SYED QADRI,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 12-10517

              Plaintiff - Appellee,              D.C. No. 1:06-cr-00469-LEK-2

  v.

PATRICIA ROSZKOWSKI,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 12-10519

              Plaintiff - Appellee,              D.C. No. 1:06-cr-00469-LEK-3

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
RUBEN CARRILLO GONZALEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                     Argued and Submitted February 18, 2014
                               Honolulu, Hawaii

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

      On August 31, 2006, Syed Qadri, Patricia Roszkowski, and Ruben Carrillo

Gonzalez, collectively “Defendants,” were indicted in the District of Hawaii on

four counts of wire fraud, in violation of 18 U.S.C. §§ 2, 1343. Roszkowski was

also indicted on two counts of credit application fraud, in violation of 18 U.S.C. §

1014. Over the next five-and-a-half years, the court granted a total of eight

continuances, all of which the court excluded from the computation of the Speedy

Trial Act (“STA”), 18 U.S.C. §§ 3161–74, a statute that requires trial to commence

within seventy days of an indictment’s filing. On March 10, 2011, Defendants

filed a motion to dismiss the indictment for violations of the STA. On June 1,

2011, the district court denied the motion. Defendants appeal this decision. In

their plea agreements, Defendants reserved the right to appeal only the district

court’s denial of their motion to dismiss the indictment for violations of the STA.

                                          2
Therefore, this appeal is limited to Defendants’ claims under the STA and does not

encompass Defendants’ claims for prosecutorial misconduct in failing to produce

discovery in a timely manner.

      We review de novo a district court’s application of, and questions of law

arising under, the STA. United States v. Lewis, 611 F.3d 1172, 1175 (9th Cir.

2010). We review the district court’s findings of fact for clear error. Id. A district

court’s finding of an “ends of justice” exception will be reversed only if there is

clear error. United States v. Murillo, 288 F.3d 1126, 1133 (9th Cir. 2002).

      The STA provides that “the trial of a defendant . . . shall commence within

seventy days from the filing date . . . of the information or indictment, or from the

date the defendant has appeared before a judicial officer of the court in which such

charge is pending, whichever date last occurs.” 18 U.S.C. § 3161(c)(1).

Defendants object to eight continuances the district court granted under the STA’s

“ends of justice” exception, which allows the district court to exclude “[a]ny period

of delay resulting from a continuance . . . if the judge granted such continuance on

the basis of his findings that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.” 18

U.S.C. § 3161(h)(7)(A). Factors for the judge to consider in deciding whether to

grant a continuance include whether failure to grant the continuance “would deny


                                          3
counsel for the defendant or the attorney for the Government the reasonable time

necessary for effective preparation, taking into account the exercise of due

diligence.” 18 U.S.C. § 3161(h)(7)(B)(iv). “[T]he district court must satisfy two

requirements whenever it grants an ends of justice continuance: (1) the continuance

must be specifically limited in time; and (2) it must be justified [on the record]

with reference to the facts as of the time the delay is ordered.” United States v.

Lloyd, 125 F.3d 1263, 1268 (9th Cir. 1997) (internal quotation marks omitted)

(second alteration in original). We hold that all eight of the district court’s

exclusions satisfy these requirements.

      Defendants argue that the “form” orders the district court used did not

satisfy the requirements of the STA, citing United States v. Ramirez-Cortez, 213
F.3d 1149 (9th Cir. 2000). We disapproved of form orders in Ramirez-Cortez

because the reasons given therein for exclusion, namely providing time for plea

negotiations, violated the STA. Id. at 1155–56. To the contrary, the orders here

each stated that the continuances were being granted so that Defendants would

have sufficient time to prepare for trial, a legitimate reason for continuing a trial

under the “ends of justice” exception to the STA. 18 U.S.C. § 3161(h)(7)(B)(iv).

      Defendants next argue that the record does not contain a discussion of

whether failing to grant the continuances would result in a miscarriage of justice.


                                           4
The record shows, however, that the district court did make findings that

Defendants needed more time to prepare for trial and that failure to grant the

motions for continuance would result in a miscarriage of justice. Defendants seek

to challenge the government’s failure to provide speedy discovery, but the

prosecution’s behavior is not the subject of this appeal; the district court’s behavior

is.

      The court did not clearly err in granting the exclusions, and we find no

violation of Defendants’ right to a speedy trial under the STA.

      AFFIRMED.




                                          5